336 Mass. 623 (1958)
146 N.E.2d 895
ROBERT H. WILLEY
vs.
ORRIN G. CAFRELLA.
Supreme Judicial Court of Massachusetts, Middlesex.
December 5, 1957.
January 8, 1958.
Present: WILKINS, C.J., RONAN, SPALDING, WHITTEMORE, & CUTTER, JJ.
Reuben H. Nitkin, for the defendant, submitted a brief.
No argument nor brief for the plaintiff.
RONAN, J.
These are exceptions taken by the defendant in an action of tort brought by the plaintiff to recover for damage to his automobile resulting from a collision at two intersecting streets.
There was no error in permitting the plaintiff to give his opinion as to the market value before and after the accident. *624 He had purchased the automobile for $866 and had operated it for nine months. He knew its condition and capabilities. He gave its fair market value as $800 before the accident and after the accident as $100. He never saw the automobile after the accident but he was shown good sized pictures of the damaged automobile while he was in the hospital. Those pictures are before us as exhibits. They appear to be clear and show extensive damage to the front of the vehicle. There was evidence that they fairly represented the damaged automobile. The plaintiff also learned from others what happened to his automobile and "What a couple of people told him helped his opinion."
The defendant requested the auditor to strike out all this evidence of the plaintiff on the issue of damages. He excepted to the refusal of the judge to strike out this part of the auditor's report and also to the denial of his request for a ruling that the jury disregard the auditor's report in fixing the value of the plaintiff's automobile after the accident as $100.
The market value of land or chattels may usually be given by their owners not because they are the owners but because, due to their ownership and possession, they have acquired such familiarity with the subject as to enable them to give an intelligent estimate of their value. Whether they are so qualified is a preliminary question for the decision of the trial judge. Shea v. Hudson, 165 Mass. 43. Munro v. Stowe, 175 Mass. 169. Jackson v. Innes, 231 Mass. 558. Meyer v. Adams Express Co. 240 Mass. 94. Menici v. Orton Crane & Shovel Co. 285 Mass. 499. Graustein v. H.P. Hood & Sons, Inc. 293 Mass. 207. If the evidence lacks this necessary foundation, it must be excluded. Downey v. Union Trust Co. 312 Mass. 405. Rubin v. Arlington, 327 Mass. 382. Winthrop Products Corp. v. Elroth Co. Inc. 331 Mass. 83. The owner must act reasonably and fairly in giving an estimate of the diminution in the market value of his automobile. He could consult others in an effort in good faith to arrive at a just result. He could heed such opinions as commend themselves to him. The *625 plaintiff had driven the automobile for several months. The general extent of its damage was fairly shown by the photographs. For instance, he could decide from various estimates whether it was best to repair or to sell the damaged vehicle. He would have to depend on others in deciding what to do. It does not appear from the record what course he pursued or if he sold it what price he obtained. We do not think the plaintiff was disqualified from expressing an opinion on market value due to the accident. So far as appears his estimate of the value of the damaged automobile was not enhanced from the information he received. The case differs from Maher v. Commonwealth, 291 Mass. 343, and Downey v. Union Trust Co. 312 Mass. 405, 416-417. In the former case an opinion of a landowner not versed in the market value of his land was raised a substantial amount ($50,000) as a result of conferring with experts. In the latter case, the opinion of the plaintiff as to the value of her services was based solely on hearsay expressions of her mother. Nothing like that appears in the present case.
Exceptions overruled.